Title: To Thomas Jefferson from Caspar Wistar, 29 November 1808
From: Wistar, Caspar
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Philada Novr. 29. 1808
                  
                  Permit me to present to you Mr. Edward Tilghman Junr. a merchant of this City, who has some representation to make to the Treasury Department. He is the Son of a very worthy & respectable Citizen, & is a frank candid honourable young gentleman—
                  With Sentiments of the greatest respect I beg leave to Subscribe Your obliged friend
                  
                     C. Wistar Junr 
                     
                  
               